                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

GEORGE GALAITSIS and
GIOANNIS J. SKARAKIS,

       Plaintiffs,                                         Case No. 19-cv-13792
                                                           Hon. Matthew F. Leitman
v.

BETA CAE SYSTEMS
INTERNATIONAL AG, et al.,

     Defendants.
__________________________________________________________________/

                     ORDER GRANTING PLAINTIFF LEAVE
                       TO AMEND THEIR COMPLAINT

       On December 26, 2019, Plaintiffs George Galaitsis and Gioannis J. Skarakis

filed this shareholder oppression suit against Defendants BETA CAE Systems

International AG (“BETA”) and Jennifer Athanasiadis. (See Compl., ECF No. 1.)

BETA has now moved to dismiss the Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). (See Mot., ECF #8.) BETA argues, among other things, that the

Complaint does not plead sufficiently detailed or specific factual allegations and is,

therefore, defective for failing to state a plausible claim under the Supreme Court’s

decisions in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). (See id., PageID.33-

34.)




                                          1
      Without expressing any view regarding the merits of the motion to dismiss,

the Court will grant Plaintiffs the opportunity to file a First Amended Complaint in

order to remedy the purported pleading defects in the Complaint. The Court does

not anticipate allowing Plaintiffs another opportunity to amend to add factual

allegations that they could now include in its First Amended Complaint. Simply put,

this is Plaintiffs opportunity to allege any and all additional facts, currently known

to them, that may cure the alleged pleading deficiencies in the Complaint.

      By February 17, 2020, Plaintiff shall notify the Court and BETA in writing

whether they will amend the Complaint or respond to the motion to dismiss. If

Plaintiffs provide notice that they will be filing a First Amended Complaint, they

shall file that amended pleading by no later than March 2, 2020, and BETA shall

answer or otherwise respond to it by no later than March 30, 2020. Upon the filing

of a First Amended Complaint, the Court will terminate without prejudice BETA’s

currently-pending motion to dismiss as moot. If Plaintiffs provides notice that they

will not be filing a First Amended Complaint, they shall file its response to BETA’s

motion to dismiss in accordance with the Court’s Local Rules.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: February 3, 2020



                                          2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 3, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
